DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/29/2021 have been fully considered but they are not persuasive. While the dependent claims that further limit the scope of an allowable claim in a related OEE application, applicant’s  addition of limitations (including, but not limited to, “modify the current ultrasound data sample based on the comparison” now requiring modification be “by linearly increasing a proportion of the first plurality of ultrasound data samples combined with the current ultrasound data sample as the similarity increases”; also adding “storing original ultrasound data samples that have not been modified and corresponding modified ultrasound data samples”; “in response to systems and patient conditions where signal to noise ratio is higher than a ratio threshold or where physiological parameters of the patient are determined as being dynamic, using the original ultrasound data samples to modify the current ultrasound data sample”; and “in response to systems and patient conditions where signal to noise ratio is lower than the ratio threshold or where physiological parameters of the patient are determined as being static, selecting at least some of the corresponding modified ultrasound data samples to modify the current ultrasound data sample”) are seen to alter the scope of claim 1 such that it no longer sufficiently corresponds to allowed claim 1 of the OEE application, additionally, applicant’s addition of other limitations in claim 12 (including, but not limited to, “modify the current ultrasound data sample based on the comparison” now requiring modification be “by . 
Please also note, the limitation requiring “in response to systems and patient conditions where signal to noise ratio is higher than a ratio threshold” appears to introduce new matter, no support could be found for “a ratio threshold”, and the limitation requiring “at least some of the corresponding modified ultrasound data samples to modify the current ultrasound data sample” fails the written description requirement, as neither the original claims, original drawings, nor the specification as originally filed provides support for how the applicant defines the quantity of “some” in “at least some”, and no basis has been pointed to for these new limitations in applicant’s remarks. This raises doubt to regarding at the time the application was filed, if the applicant had possession of the claimed invention.
Patent Prosecution Highway Cases
Per the decision reached on 08/02/2019 regarding the petition filed 05/07/2019, the instant application has been made special under the provisions of the Patent Prosecution Highway (PPH) program.  Applicant is encouraged to review supporting material for cases made special under the provisions of the Patent Prosecution Highway (PPH) program: https://www.uspto.gov/patents-getting-started/international-protection/patent-prosecution-highway-pph-fast-track.
Applicant is reminded that any claims presently in the instant application or amendments sufficiently correspond to the claims allowed by the office of earlier examination.  A US claim will be considered to sufficiently correspond with claims allowed by the office of earlier examination if the US claims are of the same or similar scope, or the US claims are narrower in scope than the allowed claims.  The additional limitation that makes the US claims narrower in scope than the allowed claims must be presented in dependent form.  Amendments which incorporate prior dependent claims into an independent claim are permissible to place an application in condition for allowance.   Any amendments must be accompanied by a certification statement per section IV, paragraph III on page 4 of the notice published on the patent prosecution highway website (https://www.uspto.gov/sites/default/files/documents/global-ip5.pdf).  If the certification statement is omitted, the amendment will not be entered and will be treated as a non-responsive reply. 
Response to Claim Amendments Received November 29, 2021
Consistent with paragraph above which provides for discussion of PPH requirements, a certification statement is required for any amendments to the claims in an application participating in the patent prosecution highway program.  In addition, no certification statement has been provided with the amendment filed 11/29/2021 purporting to identify claim 1 in the OEE application, published as WO 2018086003 A1, to which the newly amended claims sufficiently correspond, such correspondence is not present (see below).  Therefore, the amendment is not entered and considered to be non-responsive.
Further, the PPH program requires amendments “sufficiently correspond” to the claims of the OEE application.  In the amendment filed 11/29/2021,  added 344% more claim language 
For example, regarding claim 1, applicant added “wherein the processing circuit is further configured to: store original ultrasound data samples that have not been modified and corresponding modified ultrasound data samples”, “in response to systems and patient conditions where signal to noise ratio is higher than a ratio threshold or where physiological parameters of the patient are determined as being dynamic, use the original ultrasound data samples to modify the current ultrasound data sample”, and “in response to systems and patient conditions where signal to noise ratio is lower than the ratio threshold or where physiological parameters of the patient are determined as being static, select at least some of the corresponding modified ultrasound data samples to modify the current ultrasound data sample”; for example regarding claim 12, applicant added “wherein the processing circuit is further configured to: store original ultrasound data samples that have not been modified and corresponding modified ultrasound data samples”, “in response to systems and patient conditions where signal to noise ratio is higher than a ratio threshold or where physiological parameters of the patient are determined as being dynamic, use the original ultrasound data samples to modify the current ultrasound data sample”, and “in response to systems and patient conditions where signal to noise ratio is lower than the ratio threshold or where physiological parameters of the patient are determined as being static, select at least some of the corresponding modified ultrasound data samples to modify the current ultrasound data sample”; and for example, regarding claim 19, applicant added “wherein the processing circuit is further 
For ease of comparison, claims 1 – 21 from publication WO 2018086003 A1 (the later publication of application PCT/CN2016/105169, the OEE application) are provided below:
[Claim 1] A system, comprising:
an ultrasound transducer configured to detect ultrasound information from a patient and output the ultrasound information as an ultrasound data sample, the ultrasound information representing blood flow of the patient;
a processing circuit configured to:
determine a first characteristic of a first plurality of the ultrasound data samples detected prior to a current ultrasound data sample, the first characteristic representing periodic features of the blood flow;
determine a second characteristic of the current ultrasound data sample; compare the first characteristic to the second characteristic;
modify the current ultrasound data sample based on the comparison; 
and

a display configured to display the spectrum information.

[Claim 2] The system of claim 1, wherein each ultrasound data sample corresponds to a cycle of a heart of the patient.

[Claim 3] The system of claim 1, wherein the processing circuit is further
configured to compare the first characteristic to the second characteristic by measuring a similarity between the first characteristic and the second characteristic.

[Claim 4] The system of claim 3, wherein the processing circuit is further
configured to:
determine whether the similarity exceeds a first threshold value;
modify the current ultrasound data sample to include at least a first portion of the first plurality of ultrasound data samples if the similarity exceeds the first threshold value;
determine whether the similarity exceeds a second threshold value; and modify the current ultrasound data sample to include at least a second portion of the first plurality of ultrasound data samples if the similarity exceeds the second threshold value, the second portion being greater in magnitude than the first portion.

[Claim 5] The system of claim 3, wherein the processing circuit is further


[Claim 6] The system of claim 1, wherein the processing circuit is further configured to filter the ultrasound data samples to remove features corresponding to walls of blood vessels of the patient prior to determining the characteristics of the ultrasound data samples.

[Claim 7] The system of claim 1, wherein the ultrasound transducer is configured to detect at least one of a velocity or a flow rate of fluid flow in the patient, and the processing circuit is configured to further modify the current ultrasound data sample based on the at least one of the velocity or flow rate of fluid flow in the patient.

[Claim 8] The system of claim 1, wherein the processing circuit is configured to determine characteristics of the ultrasound data samples by extracting a traced shape corresponding to amplitude as a function of time of the ultrasound data samples.

[Claim 9] The system of claim 1, wherein the display is configured to display spectrum information in duplex mode, and the modification of the current ultrasound data sample reduces gaps in the duplex mode.



[Claim 11] The system of claim 1, wherein the spectrum information includes at least one of a Doppler spectrum or an ultrasound image.

[Claim 12] A method, comprising:
detecting ultrasound information from a patient by an ultrasound transducer;
outputting the ultrasound information as an ultrasound data sample; 
determine a first characteristic of a first plurality of the ultrasound data samples corresponding to ultrasound information detected prior to ultrasound information corresponding to a current ultrasound data sample;
determining a second characteristic of the current ultrasound data sample;
comparing the first characteristic to the second characteristic;
modifying the current ultrasound data sample based on the comparison; 
and 
displaying spectrum information based on the modified current ultrasound data sample. 

[Claim 13] The method of claim 12, wherein comparing the first characteristic to the second characteristic further comprises measuring a similarity between the first characteristic and the second characteristic.

[Claim 14] The method of claim 13, further comprising:
determining whether the similarity exceeds a first threshold value;
modifying the current ultrasound data sample to include at least a first portion of the first plurality of ultrasound data samples if the similarity exceeds the first threshold value;
determining whether the similarity exceeds a second threshold value; 
and
modifying the current ultrasound data sample to include at least a second portion of the first plurality of ultrasound data samples if the similarity exceeds the second threshold value, the second portion being greater in magnitude than the first portion.

[Claim 15] The method of claim 13, further comprising modifying the current ultrasound data sample by nonlinearly increasing a proportion of the first plurality of ultrasound data samples combined with the current ultrasound data sample as the similarity increases.

[Claim 16] The method of claim 12, further comprising filtering the ultrasound data samples to remove features corresponding to walls of blood vessels of the patient prior to determining the characteristics of the ultrasound data samples.

[Claim 17] The method of claim 12, further comprising determining characteristics of the ultrasound data samples by extracting a traced shape corresponding to amplitude as a function of time of the ultrasound data samples.

[Claim 18] The method of claim 12, further comprising displaying the spectrum information in duplex mode, wherein modifying the current ultrasound data sample reduces gaps in the duplex mode.

[Claim 19] An ultrasound device, comprising a processing circuit configured to: receive ultrasound data samples representing blood flow of a patient; extract a first plurality of traced shapes of a first plurality of the ultrasound data samples detected prior to a current ultrasound data sample;
extract a second traced shape of the current ultrasound data sample; compare the first plurality of traced shapes to the second traced shape; modify the current ultrasound data sample based on the comparison;
and
generate an ultrasound image of a body structure of the patient and the current ultrasound data sample modified based on the comparison of the first plurality of traced shapes and the second traced shape, wherein the modified current ultrasound data sample reduces gaps in a portion of the ultrasound image corresponding to the body structure of the patient.

[Claim 20] The ultrasound device of claim 19, wherein the processing circuit is further configured to:
determine a similarity between the first traced shape and the second traced shape;
determine whether the similarity exceeds a first threshold value;

determine whether the similarity exceeds a second threshold value; and modify the current ultrasound data sample to include at least a second portion of the first plurality of ultrasound data samples if the similarity exceeds the second threshold value, the second portion being greater in magnitude than the first portion.

[Claim 21] The ultrasound device of claim 19, wherein the processing circuit is further configured to filter the ultrasound data samples to remove features corresponding to walls of blood vessels of the patient prior to determining the characteristics of the ultrasound data samples.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY J SHAFQAT whose telephone number is (571)272-4054.  The examiner can normally be reached on Monday-Friday 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/AMY J SHAFQAT/Examiner, Art Unit 3793            

/AMANDA LAURITZEN MOHER/Primary Examiner, Art Unit 3793